Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 January 2021 has been entered.
 
Response to Amendment
The amendment filed on 21 January 2021 has been entered and fully considered.
Claims 1-22 are pending, of which claims 1-10, 18, 19, and 21 are withdrawn.
The amendment is fully supported by the specification.

Response to Arguments
Applicant’s arguments are directed to the newly amended portions of the claims, which are addressed in the rejection below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claims 11, 20, and 22 recite, “the plurality of motion types corresponding to a category of motion…” which do not appear to have support in the specification as originally filed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17, 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11, 20, and 22 recite, “the plurality of motion types corresponding to a category of motion…” The newly added limitations raise a new matter issue as the specification does not disclose or describe categories of motion. Paragraphs 0049 - 0051 of the specification as originally filed provide support for types of motion, but not a category or categories of motion. "With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007).” See MPEP §2163 Sections IIA and 2163.04. Please correct or point specifically to the portions of the specification that include these limitations.
Claims 12-17 are also rejected because they depend on a claim that is indefinite.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "optionally" on line 8 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 12, 13, 20, and 22 is/are rejected under 35 U.S.C. 103 as being obvious over US 2014/0171107 A1 TO KAO et al. in view of US 2008/0214360 A1 to Stirling et al., cited in the IDS submitted 23 January 2020.
Regarding Claim 11, KAO discloses A method performed by at least one apparatus, the method comprising: obtaining (a) a plurality of radio measurements of radio node signals observable at a mobile device or (b) information representative of the plurality of radio measurements of radio node signals observable at the mobile device (para 0033 -- mobile wireless device collects signal strength of wireless signals in current environment, para 0035, lines 18-19 -- collects signal strength);
obtaining a motion state of the mobile device, the motion state comprising an indication of a motion type selected from a plurality of motion types based on (a) motion measurement data indicative of motion of the mobile device, or (b) information representative of motion of the mobile device,  (para 0033 -- collects orientation and rotation angle; para 0035, lines 20-22 -- whether device is moving (state), number of steps and move distance); and 
determining a position estimate of the mobile device at least based on (a) at least some of the obtained plurality of radio measurements or information representative of the plurality of radio measurements and (b) the obtained motion state of the mobile device (para 0033 -- information used to identify location; para 0035, lines 26-28 -- position of mobile device based on measurements).  

In particular, Stirling discloses each of the plurality of motion types corresponding to a category of motion (para 0102 -- motion can be classified as cyclical; para 0104 -- can classify striding motion);  and at least one parameter selected based at least on the obtained motion state (Figs. 18, 19, and 20 -- depicting models for jogging/running and walking for different users and how parameters of a certain motion state are used to predict continued motion; para 0130 -- dynamic estimation of motion parameters used for modeling).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao to include classification and parameters based on the obtained motion state as disclosed by Stirling, in order to allow a device to estimate motion parameters if the receiver is disabled or unable to receive signals from another source. Such limitations allow devices to efficiently generate a motion  model to correlate parameters estimated using different signal sources (Stirling, para 0003, 0007).
Regarding Claim 12, Kao and Stirling disclose the method of claim 11. Kao further discloses wherein the determining of a position estimate of the mobile device is performed by a positioning algorithm and the positioning algorithm takes into account the motion state of the mobile device (para 0035 -- algorithm takes into account collected information to determine position).  
Regarding Claim 13, Kao and Stirling disclose the method of claim 12. Kao further discloses wherein at least one parameter of the positioning algorithm for determining the position estimate of the mobile device is influenced by the motion state of the mobile device (para 0035 -- algorithm takes into account collected information to determine position, including IMU information/parameters which are used to determine location).
Claim 20 is rejected for the same reasons as claim 11 because it is directed to the apparatus that performs the method of claim 11, and Kao further discloses a processor and memory (Fig 1, para 0028).
Claim 22 is rejected for the same reasons as claim 11 because it includes similar limitations and Kao further discloses A computer readable storage medium in which computer program code is stored, the computer program code, when executed by a processor, causing an apparatus to perform a method according to claim 11 (Fig 1, para 0028).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Stirling, and further in view of US 2005/0136845 A1 to MASUOKA.
Regarding Claim 14, Kao and Stirling disclose the method of claim 13. Although neither specifically disclose wherein the at least one parameter is or comprises at least one of - a noise parameter of the positioning algorithm; - a variability parameter of the positioning algorithm; - a covariance parameter of the positioning algorithm; and/or - a parameter of the positioning algorithm indicating a covariance of a noise, these limitations are considered obvious over Masuoka.  
In particular, Masuoka discloses wherein the at least one parameter is or comprises at least one of - a noise parameter of the positioning algorithm; - a variability parameter of the positioning algorithm; - a covariance parameter of the positioning algorithm; and/or - a parameter of the positioning algorithm indicating a covariance of a noise (para 0107 -- takes into account noise, which logically changes with movement; para 0172 -- algorithm takes into account various parameters, such as background noise, variations in measurements).
.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Stirling, and further in view of US 6,609,080 B1 to SYRIJÁIRINNE.
Regarding Claim 15, Kao and Stirling disclose the method of claim 13, but does not specifically disclose wherein the method comprises: setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective first value, in case the motion state corresponds to a first motion type, setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective second value, in case the motion state corresponds to a second motion type indicating more movement than the first motion type, and optionally - setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective third value, in case the motion state corresponds to a third motion type indicating more movement than the second motion type.  However, these limitations are considered obvious over Syrijáirinne.
In particular, Syrijáirinne discloses setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective first value, in case the motion state corresponds to a first motion type (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed), 
setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective second value, in case the motion state corresponds to a second motion type indicating more movement than the first motion type (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed), and 
(col 5, ln 18-20 -- can have other states such as stopped, parked, etc.).
  Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao and Stirling to include using different parameter values based on the movement status, in order to maintain consistency in measurements even if the movement of the object changes significantly (see Syrijáirinne, col 2, ln 5-13) . Such limitations are notoriously well known tin the art and commonly used to increase efficiency when determining location of an object that may or may not be moving.
Regarding Claim 16, Kao and Stirling disclose the method of claim 12, but do not specifically disclose wherein a degree of filtering, dampening, smoothing and/or averaging applied by the positioning algorithm for determining the position estimate of the mobile device is determined based at least in part on the motion state.  
However, these limitations are disclosed by Syrijáirinne. In particular, Syrijáirinne discloses wherein the motion state influences a degree of filtering, dampening, smoothing and/or averaging applied by the positioning algorithm for determining the position estimate of the mobile device (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed).
 Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao and Stirling to include influencing the positioning algorithm based on the movement status, in order to maintain consistency in measurements even if the movement of the object changes significantly (see Syrijáirinne, col 2, ln 5-13). Such limitations are notoriously well known in the art and commonly used to increase efficiency when determining location of an object that may or may not be moving.
Regarding Claim 17, Kao and Stirling disclose the method of claim 11, but do not specifically disclose wherein the determining of a position estimate of the mobile device employs a filtering or smoothing algorithm.
However, these limitations are disclosed by Syrijáirinne. In particular, Syrijáirinne discloses determining of a position estimate of the mobile device employs a filtering or smoothing algorithm (col 1, ln 45-50; col 2, ln 4-15 -- Kalman-based positioning filter).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao and Stirling to include using different parameter values based on the movement status, in order to maintain consistency in measurements even if the movement of the object changes significantly (see Syrijáirinne, col 2, ln 5-13). Such limitations are notoriously well known tin the art and commonly used to increase efficiency when determining location of an object that may or may not be moving.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA NAVAR/Primary Examiner, Art Unit 2643